Appeal by defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 6, 1995, convicting him of robbery in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of petit larceny, vacating the sentence imposed thereon, and dismissing that count of the indictment; and as so modified, the judgment is affirmed.
As correctly conceded by the People, petit larceny is a lesser-included offense of robbery in the second degree and, under the circumstances, the former count should have been dismissed pursuant to CPL 300.40 (3) (b) (see, Matter of Jamal M., 187 AD2d 654).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.